ByNUM, J.
As there was no evidence of an adverse holding by the defendants, and those under whom they claim, and as the plaintiffs and defendants are tenants in common of the premises in question, and as such the possession of *480one party is the possession of the other, nothing less than a sole possession of twenty years by a co-tenant without any •demand or claim by another co-tenant to rents, profits, or possession, he being under no disability during the time^ will raise a presumption in law that such sole possession is rightful and protect it. This has been decided by numerous cases of which it is necessary only to cite two recent ones, Covington v. Stewart, 77 N. C. 148; Linker v. Benson, 67 N. C. 150. Eliminating the time of the suspension of the statute, no such possession appears or is alleged here. Plaintiffs’ brief cites all the cases.
No Error. Affirmed.